                 Case 1:19-cv-02673-VEC Document 69 Filed 10/30/20  Page 1 of 2
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED: 10/30/2020



                                                                             MEMO ENDORSED
JAMES E. JOHNSON                                THE CITY OF NEW YORK              STEPHANIE M. VILELLA ALONSO
Corporation Counsel                               LAW DEPARTMENT                        Assistant Corporation Counsel
                                                100 CHURCH STREET                              Phone: (212) 356-2318
                                                NEW YORK, NY 10007                                Fax: (212) 356-3559
                                                                                                 svilella@law.nyc.gov


                                                                              October 29, 2020

       VIA ECF
       Honorable Valerie E. Caproni
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 240
       New York, NY 10007

               Re:    Terron Belle, et al., v. City of New York, et al., 19-CV-2673 (VEC)

       Your Honor:

                   Defendants write to request an extension of time, from October 30, 2020, until
       November 5, 2020, to resolve their discovery dispute with Plaintiffs. Plaintiffs consent to this
       request.

                       On October 27, 2020, the parties appeared before the Court to resolve a discovery
       dispute. (See ECF No. 67) The Court ordered the parties to meet and confer to try and resolve the
       dispute. (See id.) The Court further ordered the parties to write jointly to the Court by Friday, October
       30, 2020. (See id.)

                        The parties have met twice since the Conference to discuss this dispute.
       Notwithstanding, the parties would like to continue discussing this issue with the hope that this can be
       resolved next week, or if not resolved, that the issues can be clarified and narrowed prior to presenting
       them to the Court. Accordingly, the parties respectfully request that the Court extend their time to file
       a joint letter until November 5, 2020.

                      Thank you for your consideration herein.

                                                                       Respectfully submitted,



                                                                       Stephanie Michelle Vilella Alonso
                                                                       Assistant Corporation Counsel
        Case 1:19-cv-02673-VEC Document 69 Filed 10/30/20 Page 2 of 2




cc:   BY ECF
      Cyrus Joubin, George Farah, Matthew Handley, Rebecca Chang, Molly Griffard, Corey
      Stoughton, James Lawrence Bernard, David Jonathan Kahne
      Attorneys for Plaintiffs


  Application GRANTED. The parties must file a joint letter of no more than three pages, by no later than
  Thursday, November 5, 2020, either informing the Court that the dispute has been resolved, or
  providing additional detail about the dispute and each side’s arguments and proposed remedies.

  SO ORDERED.



                                   Date: October 30, 2020
  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
